MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision:   2014 ME 21
Docket:     Yor-13-82
Submitted
 On Briefs: September 26, 2013
Decided:    February 11, 2014

Panel:       SAUFLEY, C.J., and ALEXANDER, SILVER, MEAD, GORMAN, and JABAR, JJ.


                            STEPHEN W. RIFFLE et al.

                                          v.

                              S. DAVID SMITH et al.

PER CURIAM

         [¶1] S. David Smith and E. Anne Hayes appeal from a judgment of the

Superior Court (York County, O’Neil, J.) awarding Stephen W. and Jane F. Riffle

a prescriptive easement over a small triangular section of Smith and Hayes’s

property for purposes of parking on it and accessing other parts of the Riffles’

parking area. Among other arguments, Smith and Hayes contend that we should

adopt a “friendly-neighbor” exception to the presumption of adversity that arises

when property is used continuously for at least twenty years “with the owner’s

knowledge and acquiescence, or with a use so open, notorious, visible, and

uninterrupted that knowledge and acquiescence will be presumed.” Androkites v.

White, 2010 ME 133, ¶ 14, 10 A.3d 677. Because the court did not find facts that

demonstrate a friendly-neighbor relationship between the parties’ predecessors in
2

title, we do not reach Smith and Hayes’s proposal that we expand the law to create

a friendly-neighbor exception, and we affirm the judgment.

                                I. BACKGROUND

      [¶2] Over the course of several decades, the Riffles and their predecessors

in title used a small triangular section of their neighbor’s property, now owned by

Smith and Hayes, to park their cars and to access the parking area adjacent to their

garage.   The court found it likely that the Riffles asserted ownership of the

disputed area of land until a 1997 survey confirmed that Smith and Hayes’s

predecessor in title owned it. After the Riffles learned of the fee ownership, they

briefly, but unsuccessfully, made efforts to purchase the triangle of land.

      [¶3] The parties do not dispute that, in the summer of 2011, after having

unpleasant conversations with the Riffles about the disputed land, Smith and Hayes

obstructed the Riffles’ parking by erecting a small fence designed to obstruct

automobile access only on this triangular area. The Riffles then commenced the

present action alleging that they had either adversely possessed the triangle of land

or obtained a prescriptive easement over it.

      [¶4] The court held a nonjury trial at which fee ownership of the land in

question was not disputed and the Riffles chose not to pursue their claim of

adverse possession, proceeding instead only on a claim of prescriptive easement.

The court entered a judgment for the Riffles on the prescriptive easement claim
                                                                                                       3

after finding that, before 1994, they had established all elements necessary to the

cause of action: “(1) continuous use for at least twenty years; (2) under a claim of

right adverse to the owner; (3) with the owner’s knowledge and acquiescence, or

with a use so open, notorious, visible, and uninterrupted that knowledge and

acquiescence will be presumed.” Androkites, 2010 ME 133, ¶ 14, 10 A.3d 677; see

also 14 M.R.S. § 812 (2013) (establishing the twenty-year prescriptive period for

continuous use). Specifically, the court found that the Riffles had continuously

used the land in an open and notorious way for more than twenty years beginning

in the early 1950s such that the acquiescence of the real owner could be inferred.

The court determined that Smith and Hayes failed to rebut the presumption of

adversity that arose from these findings. See Androkites, 2010 ME 133, ¶ 17, 10
A.3d 677. Smith and Hayes appealed to us. See 14 M.R.S. § 1851 (2013).

                                         II. DISCUSSION

        [¶5] Smith and Hayes challenge many of the factual findings of the court.

Because there is record support for the findings, we do not address these

challenges further.1 See Eaton v. Town of Wells, 2000 ME 176, ¶ 33, 760 A.2d
232. We write to address Smith and Hayes’s argument urging us to explicitly




   1
      Smith and Hayes have raised several other challenges to the court’s judgment, including a challenge
to the Riffles’ ownership of their own lot. We conclude without further discussion that those contentions
are unpersuasive.
4

adopt a friendly-neighbor exception to the presumption of adversity that may arise

when the other elements of a prescriptive easement have been established.

        [¶6] “[W]hen the first and third elements of a private prescriptive easement

are established, . . . a presumption arises that the use of the property was under a

claim of right adverse to the owner . . . .” Androkites, 2010 ME 133, ¶ 17, 10 A.3d
677. “[I]f there is an explanation of the use that contradicts the rationale of the

presumption,” however, the presumption will not arise. Id. We have held, for

example, that when the competing estates were owned within the same family

during the prescriptive period, the presumption of adversity does not arise and

shifting the burden of proof is inappropriate. Id. ¶ 18.2

        [¶7] Here, the court found that the first and third elements of a prescriptive

easement were established. We affirm those findings because they are supported

by competent evidence in the record. See id. ¶¶ 14, 17; Eaton, 2000 ME 176,

¶¶ 33, 40, 760 A.2d 232; see also 14 M.R.S. § 812; Blackmer v. Williams, 437
A.2d 858, 860-61 (Me. 1981).

        [¶8] The court then applied the presumption of adversity, requiring Smith

and Hayes to disprove that element. Smith and Hayes argue that the presumption

of adversity did not arise because a friendly-neighbor relationship existed that
    2
     We have also held that there is no presumption of adversity in claims asserting a public prescriptive
easement for recreational uses. See Lyons v. Baptist Sch. of Christian Training, 2002 ME 137, ¶ 18, 804
A.2d 364. Rather, public recreational uses of land are presumed to be permissive. Almeder v. Town of
Kennebunkport, 2014 ME 12, ¶ 23, --- A.3d ---; Lyons, 2002 ME 137, ¶¶ 19, 24, 804 A.2d 364.
                                                                                                      5

should have been treated in the same manner as a familial relationship, thus

leaving the burden of proving adversity with the Riffles. See Androkites, 2010 ME
133, ¶ 18, 10 A.3d 677.

        [¶9] The court did not, however, find that a friendly-neighbor relationship

existed during the relevant timeframe.3 In the absence of that factual finding, we

cannot reach Smith and Hayes’s legal argument as to the effect of such a finding

on the applicability of the presumption.

        The entry is:

                           Judgment affirmed.



On the briefs:

        S. David Smith and E. Anne Hayes, pro se appellants

        Alan E. Shepard, Esq., Shepard & Read, Kennebunk, for
        appellees Stephen W. Riffle and Jane F. Riffle



York County Superior Court docket number RE-2011-222
FOR CLERK REFERENCE ONLY




   3
      Smith and Hayes did not request further findings of fact, and the court was not compelled, on this
record, to find that a friendly-neighbor relationship existed. See M.R. Civ. P. 52; see also Dionne v.
LeClerc, 2006 ME 34, ¶ 15, 896 A.2d 923 (stating that a fact-finder, in weighing credibility, may
disbelieve evidence, whether or not disputed).